In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                      No. 07-14-00268-CV


                JO A. MOORE AND ANTHONY MOORE, APPELLANTS

                                              V.

                            JOHN A. HURTADO, APPELLEE

                        On Appeal from the County Court at Law No. 2
                                    Bexar County, Texas
                  Trial Court No. 393075, Honorable Jason Wolff, Presiding

                                       October 24, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Jo A. Moore and Anthony Moore filed a notice of appeal on June 26, 2014. We

dismiss it for want of prosecution.

       Appellants’ brief was due on September 29, 2014, but was not filed. This Court

notified appellants on October 7, 2014, that the due date had lapsed, that the brief had

not been filed, and that if it was not received by October 17, 2014, the appeal would be

dismissed for want of prosecution. To date, neither a brief nor a motion to extend the

deadline for filing same has been received by the Court.
      Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b). We refer appellants to Texas Rule of Appellate Procedure 49; it

concerns requests for rehearing. Should appellants file such a motion accompanied by

a brief comporting with the Rules of Appellate Procedure, it will be considered in due

course.


                                                           Per Curiam




                                          2